Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
COLUMBIA FALLS ALUMINUM CV 18—-131-M—DWM
COMPANY, LLC,
Plaintiff,
OPINION
VS. and ORDER

ATLANTIC RICHFIELD COMPANY,

Defendant.

 

 

This action arises out of a dispute between Plaintiff Columbia Falls
Aluminum Company, LLC (“CFAC”) and Defendant Atlantic Richfield Company
(“Arco”) over the parties’ respective environmental liabilities at an aluminum
smelter in Columbia Falls, Montana (“the Site”). CFAC sued under the
Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”) and its state analog (the Montana Comprehensive Environmental
Cleanup and Responsibility Act, or “CECRA”), seeking cost recovery and
contribution for its liability as the current owner and operator of the Site. (Doc. 1.)
Arco counterclaimed, (Doc. 23), and now seeks to stay this matter pending the
Environmental Protection Agency’s (“EPA”) selection of a final remedy for the

Site, (Doc. 73). CFAC opposes the motion. (Doc. 76.) The motion is denied.
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 2 of 10

BACKGROUND
I. CERCLA Remedies

CERCLA was enacted “to address the serious environmental and health
risks posed by industrial pollution.” Atl. Richfield Co. v. Christian, 140 S. Ct.
1335, 1345 (2020) (internal quotation marks omitted). To “ensure that the costs of
such cleanup efforts are borne by those responsible for the contamination,” the Act
makes responsible parties “jointly and severally liable for the full cost of the
cleanup, but [they] may seek contribution from other responsible parties.” Jd. at
1345—46 (internal quotation marks and alteration omitted).

The EPA follows a prescriptive regulatory framework to determine how a
specific site will be remediated. First, it undertakes or oversees a Remedial
Investigation/Feasibility Study (“the investigation”) of the contamination to
“evaluate alternatives to the extent necessary to select a remedy.” 40 C.F.R.

§ 300.430(a)(2). The purpose of the investigation “is to collect data necessary to
adequately characterize the site for the purpose of developing and evaluating
effective remedial alternatives.” Id. § 300.430(d)(1). Next comes the feasibility
study, the “primary objective” of which “is to ensure that appropriate remedial
alternatives are developed and evaluated such that relevant information concerning
the remedial action options can be presented to a decision-maker and an

appropriate remedy selected.” Jd. § 300.430(e)(1). Once the investigation and the
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 3 of 10

feasibility study are complete, the EPA’s “selection of a remedial action” occurs
using a “two-step process.” Jd. § 300.430(f)(1)(ii). First the agency presents the
proposed remedy to the public for review and comment in a “proposed plan,” and
second, the agency considers the comments and, in consultation with the state,
makes a “final remedy selection decision,” which is documented in a Record of
Decision (“ROD”). Jd. Only then can remedial work begin. Atl. Richfield Co.,
140 S. Ct at 1346.
II. History of Site Operations

The Site is approximately 1,340 acres located two miles northeast of
Columbia Falls, Montana. (RI Report, Ex. 3, Doc. 74-4 at 23.) Arco and its
predecessor, the Anaconda Copper Mining Company, owned and operated it as an
aluminum smelter from 1955 to 1985, when it was conveyed to CFAC’s
predecessor. (Doc. 1 at J 2, 11, 45-49.) CFAC produced aluminum at the Site
from 1985 until 2009, when it closed the smelter. (Jd. at ] 50.) While “[t]here are
no ongoing manufacturing or commercial activities,” the Site contains building and
industrial facilities, as well as seven closed landfills, one open landfill (not used
since 2009), material loading and unloading areas, two closed leachate ponds, and
several percolation ponds. (Ex. 3, Doc. 74-4 at 24.)

While operational, the aluminum production process generated what is

99 66.

known as “spent potliners” or “SPLs”, “which over the course of aluminum
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 4 of 10

reduction became contaminated with fluoride, cyanide, sodium, and aluminum.”

(Batson Report, Ex. 2, Doc. 74-3 at 6.) As a result, the principal “contaminants of

concern” (“COCs”) at the Site are cyanide, fluoride, polycyclic aromatic

hydrocarbons (“PAHs”), and certain metals. (/d. at 9.)

CFAC’s experts have identified ten Site areas that contain chemicals or

contamination potentially creating a need for remedial action:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remediation Years of Construction Use. Type of Waste
Area ration
A Operati
Unhned Bottom Used for dispozal of:
wre. a - ; Euthen Cap 1981 SPL (und 1960: — 1970)
West Landfill — - | Clay Cap 1992 Sanliny MERY, sevag(etetl, woud,
Synthetic Cap 1994 strapping. scrap from shop;)
‘ . =n Unhned Bottom Used for disposal of:
ee | Re cists 186 SPL. camitary. cerap from shop:
Clay Liner Bottom Used for disposal of:
- 7 ;
ane 1980-1990 |< thetic Cap 1990 | SPL (1980-1990)
Wer Scrubber 1955 — 1980 Unhned Bottom Used for disposal of:
Shidge Pond ~ Earthen Cap 1981 SPL (1955-mid 1960s): Sludge from wet
Partially Excavated serubbers (1955-1976)
199$
Former Drum 1980 — 1995 Earthen unhned Used as storage area for drums of RCRA
Storage Area ~ oan storage pad listed wastes for shipment offsite
South Percolanon 1960- — 2009 Unhned bottom Used to recerve wastewater from:
Pond: 7s (Still in use) Sewage treatment. cooling of equipment
North Percolanon ce 4 Unhned Bottom Used to receive wastewater from:
1955 — 2009 ne : .
Pond: (Still in use) Operations in Main Plant area
Souls North of 1955 — 2009 (Soils near Used as facility operation: area
Maun Plant oo operations area: not {no intentional disposal)
Building an intended dispo:al
area)
ac 5 Unhned Bottom Used for disposal of:
é andfill] 1980; —?
nde Landi) 19Me 2007) ced 108 Scrap metal. wood. MSW
Asbesto: Landfill} Late 1970--| Unhned Bottom Used for disposal of:
CNorth & South) | 2009 Earthen Cap 2009 Asbesto:

 

 
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 5 of 10

(Id. at 9-10, 12.) In addition to these ten areas, groundwater beneath the Site has
also been identified as a source of contamination potentially requiring CERCLA
action. (Muno Report, Ex. 1, Doc. 74-2 at 4.)
Il. EPA Investigation

In 2013, the EPA began investigating the Site for possible designation as a
Superfund Site under CERCLA. (Doc. 1 at § 59.) In 2015, CFAC entered into an
Administrative Order on Consent with the EPA, under which CFAC agreed to
perform the remedial investigation and feasibility study under the EPA’s
supervision. (/d. at | 78.) CFAC’s environmental consultant, Roux Associates,
Inc. (“Roux”), developed a Remedial Investigation/Feasibility Study Work Plan
regarding the Site. (/d. at § 65.) On February 21, 2020, Roux completed the
remedial investigation and issued its Remedial Investigation Report following EPA
comments. (Ex. 3, Doc. 74-4 (table of contents and executive summary).) On
March 18, 2020, Roux issued its Feasibility Study Work Plan. (Ex. 4, Doc. 74-5
(table of contents and scope of work).) A Feasibility Study Report is expected next
year, but no proposed plan has been issued and the EPA has not yet solicited public
comment on a remedy. (See CFAC Disco. Resp., Ex. 5, Doc. 74-6 at 4; Doc. 76 at
12 (estimating March 2021).) CFAC’s expert estimates that once these steps are
completed, the cost of the final remediation could range from $22.4 to $110

million. (Ex. 1, Muno Report, Doc. 74-2 at 7-8.) Arco’s expert believes a less
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 6 of 10

extensive and less expensive remedy will be required, at an estimated cost of
approximately $6 to $13 million. (Ex. 6, Jewett Report, Doc. 75-1 at 5, 12.)
IV. Procedural History

CFAC filed this case in July 2018. (Doc. 1.) Since that time, Arco has
unsuccessfully sought judgment on the pleadings, (see Doc. 49), and the parties
have engaged in extensive discovery, “with over one-hundred and fifty thousand
documents produced in the case, totaling nearly 2 million pages,” (Doc. 74 at 11).
Expert disclosures have also been completed, for a total of eleven retained experts
and seventeen reports. Depositions are scheduled for the summer of 2020 and the
case is set for bench trial December 2, 2020, (see Doc. 62).

ANALYSIS

A district court has inherent power to control its docket and promote
efficient use of resources “for itself, for counsel, and for litigants.” Landis v. N.
Am. Co., 299 U.S. 248, 254 (1936). A court therefore has the discretion to stay
proceedings when appropriate. Id.; Dependable Hwy. Express, Inc. v. Navigators
Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007). The party seeking the stay “must
make out a clear case of hardship or inequity in being required to go forward” and
only in “rare circumstances” will a stay be granted. Landis, 299 U.S. at 255.
Relevant considerations include the extent of the delay, the type of damages, the

issues that may be resolved in the interim, fairness, efficiency, and prejudice. Am.
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 7 of 10

Reliable Ins. Co. v. Lockard, 2018 WL 9618463, at *2 (D. Mont. Feb. 14, 2018).

Most of the considerations identified in American Reliable favor neither
party. For example, while a ROD may not issue in the next two years, the delay
would “not be indefinite” and would be “concluded within a reasonable time.” Jd.
(internal quotation marks omitted). And, because CFAC seeks a contribution
allocation based on prior activity for costs that have—for the most part—yet to be
borne, the nature of the damages does not foreclose a stay. See id. Rather, the
dispositive inquiry is whether the issuance of a ROD will shed necessary light on
the parties’ respective contribution obligations. A “stay[] may be appropriate if
resolution of issues in the other proceeding would assist in resolving the
proceeding sought to be stayed.” Id. CFAC argues that the issuance of a ROD
will not impact the Court’s allocation because the parties’ liability is based entirely
on their prior operation and contamination of the Site, which will be used to assign
“baseline shares” to each party. (Doc. 76 at 15.) Arco, on the other hand, insists
that “an allocation is premature before the type of remedy and the underlying
causes driving the selection of that remedy are determined.” (Doc. 79 at 6
(footnote omitted).) CFAC has the better argument.

“A government approved remediation plan is not a prerequisite for the
court’s entry of an order of percentage liability allocation.” Dent v. Beazer

Materials & Servs., Inc., 993 F. Supp. 923, 949 (D.S.C. 1995). Rather,
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 8 of 10

contribution is based on a number of equitable factors, such as:

(i) the ability of the parties to demonstrate that their contribution to a
discharge, release, or disposal of a hazardous waste can be
distinguished;

(ii) the amount of the hazardous waste involved;

(iii) the degree of toxicity of the hazardous waste involved;

(iv) the degree of involvement by the parties in the generation,
transportation, treatment, storage, or disposal of the hazardous waste;
(v) the degree of care exercised by the parties with respect to the
hazardous waste concerned, taking into account the characteristics of
such hazardous waste; and

(vi) the degree of cooperation by the parties with Federal, State, or local
officials to prevent any harm to the public health or the environment.

United States v. R.W. Meyer, Inc., 932 F.2d 568, 576 (6th Cir. 1991) (Guy, SJr., J.,
concurring); Boeing Co. v. Cascade Corp., 207 F.3d 1177, 1187 (9th Cir. 2000)
(recognizing these non-exhaustive factors); see also B.N.S.F. v. United States, 556
U.S. 599, 616 (2009) (analyzing scope of activity and volume and type of
contamination in reviewing apportionment determination); Mont. Code Ann. § 75—
10—750(5) (allocation factors under CECRA). “Another relevant factor . . . is the
economic benefit associated with the releases of the hazardous substances that each
party realized.” Dent, 993 F. Supp. at 951; see Cadillac Fairview/California, Inc.
v. Dow Chem. Co., 299 F.3d 1019, 1026 (9th Cir. 2002). Notably, these
considerations do not include the type of remediation executed at a particular site.
But Arco maintains that the cost allocation and overall price could vary
greatly based on the type of remediation proposed, comparing, for example, off-

site removal versus containment. CFAC’s expert appears to agree with this general

8
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 9 of 10

proposition. Baris states in his rebuttal report: “The type and scope of response
actions required at the Site cannot be determined with certainty until the
[feasibility study] is complete, and the remedy for each [decision unit] is selected
by USEPA and documented in a Record of Decision (ROD).” (Ex. 7, Doc. 74-8 at
7.) Baris goes on to state that his cost estimate of $19 to $ 99 million did not
include potential remedies such as the “excavation of wastes” or the “offsite
disposal of the waste materials” and that doing so “would greatly increase the

upper end of the cost range.” (/d.) But once again, the ultimate dollar cost of
remediation is different from the percentage allocation for contribution. In Boeing
Co. v. Cascade Corp., for example, the District of Oregon rejected the defendant’s
argument that factors affecting the cost of a remedy—such as the complexity of
hydrogeologic settings and the volume of water to be treated—affected the
contribution allocation “because liability is established by contribution to the harm,
not the solution.” 920 F. Supp. 1121, 1137 (D. Or. 1996), aff’d in relevant part,
207 F.3d 1177 (9th Cir. 2000). Rather, the court relied on “the mass of
contaminants each [party] contributed to” the site. Jd. This undermines Arco’s
argument that the type of remedy selected impacts its liability. To the contrary, the
Ninth Circuit has previously rejected the argument that a polluter can avoid paying
for remediation by arguing that its activities were not a sine qua non of the harm

and associated response costs. Boeing Co., 207 F.3d at 1185.
Case 9:18-cv-00131-DWM Document 80 Filed 07/31/20 Page 10 of 10

Moreover, CFAC persuasively argues that the ROD itself will not
necessarily alleviate this uncertainty. According to Baris, “the ROD will not
discuss specifics or provide new information regarding the relative contributions of
ARCO and CFAC to contamination at the Site or the responsibility of either party
for such contamination, beyond which is already included in the [existing]
documents.” (Ex. A, Doc. 76-1 at 12.) This is because the ROD only includes
cost estimates based on the remedial measures proposed in the investigation and
feasibility study. (/d. at 11.) Asa result, even after the ROD, “the actual costs of
remediation will not be known until the remediation is complete.” (Doc. 76 at 19.)

CONCLUSION

Because the EPA’s selection of Site-specific remedies in a ROD will not
change which party is responsible for the hazardous substances requiring cleanup
and may not provide the clarity Arco seeks, a stay is not warranted. Arco’s motion

(Doc. 73) is DENIED.
Lt

DATED this 3)7 day of July, 2020.
We IS ZM,

0 W. Me loy, istrict Judge
United States District Court

10
